DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ANTONY LEWIS,
                                 Appellant,

                                     v.

               SCHOOL BOARD OF PALM BEACH COUNTY,
                            Appellee.

                               No. 4D18-2390

                          [November 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502017CA009472XXXXMB.

  Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellant.

  Sean Fahey, Office of General Counsel, The School Board of Palm Beach
County, Florida, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY, J., and PHILLIPS, CAROL-LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.